

116 HR 3198 IH: Comprehensive Regulatory Review Act
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3198IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Mr. Loudermilk (for himself and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Economic Growth and Regulatory Paperwork Reduction Act of 1996 to ensure that Federal financial regulators perform a comprehensive review of regulations to identify outdated or otherwise unnecessary regulatory requirements imposed on covered persons, and for other purposes. 
1.Short titleThis Act may be cited as the Comprehensive Regulatory Review Act. 2.Amendments to definitions of the Economic Growth and Regulatory Paperwork Reduction ActSection 2001(c) of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12 U.S.C. 252 note) is amended by adding at the end the following new paragraphs: 
 
(8)Covered personThe term covered person has the meaning given such term in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481). (9)Federal financial regulatorThe term Federal financial regulator means the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, and the National Credit Union Administration Board.. 
3.Ensuring a comprehensive regulatory review 
(a)In GeneralSubsection (a) of section 2222 of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12 U.S.C. 3311(a)) is amended— (1)by striking 10 years and inserting 7 years; 
(2)by striking each appropriate and all that follows through review and inserting the Federal financial regulators shall each conduct a comprehensive review; (3)by striking such appropriate Federal banking agency and inserting such Federal financial regulator, jointly or otherwise,; and 
(4)by inserting or covered persons after insured depository institutions. (b)Conforming AmendmentsSuch section is amended— 
(1)in subsections (b), (c), (d), and (e), by striking the appropriate Federal banking agency each place that term appears and inserting the appropriate Federal financial regulator; and (2)in subsection (e)(1), by striking the appropriate Federal banking agencies and inserting the appropriate Federal financial regulator. 
4.Considerations for comprehensive regulatory reviewSection 2222 of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12 U.S.C. 3311), as amended by section 3, is further amended— (1)in subsection (c), by striking 10 years and inserting 7 years; and 
(2)in subsection (d)— (A)in paragraph (1), by striking and at the end; 
(B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph: 
 
(3)tailor other regulations related to covered persons in a manner that limits the regulatory compliance impact, cost, liability risk, and other burdens, unless otherwise determined by the Council or the appropriate Federal financial regulator.. 5.Reviews conducted by the BureauSection 2222 of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12 U.S.C. 3311), as amended by section 4, is further amended by adding at the end the following new subsection: 
 
(f)Reviews conducted by the BureauThe Bureau of Consumer Financial Protection shall— (1)use any relevant information from an assessment conducted under section 1022(d) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(d)) in conducting the review required under subsection (a); and 
(2)conduct such review in accordance with the purposes and objectives described in subsections (a) and (b) of section 1021 of such Act (12 U.S.C. 5511).. 